Non-Art Rejection
1.	The rejection of claims 14-17, 19, 23-24 and 26-31 under judicially created doctrine of double patenting as being unpatentable over prior US patent No. 10,887,270, mailed July 23, 2021, is hereby incorporated by reference.

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor.

3.	Claims 14-17, 19, 23 and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following language lacks proper antecedent basis:
	In claim 14, line 20, “at least part of the image obscured”.
	In claim 29, line 22, “at least part of the image obscured”.


Art Rejection
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 14-17, 19, 23 and 26-31 are rejected under 35 U.S.C. 102(a) (2) as being clearly anticipated by Helled, U.S. pat. Appl. Pub. No. 2018/0063278.
	Per claim 14, Helled discloses a computer-implemented method, comprising:
a) receiving, by a first computing device at which a first user account is logged into a computing system that facilitates communications between different user accounts of the computing system, user content (e.g., profile) submitted to the computing system by a second user account (see par 0054-0056);
b) displaying, by the first computing device, the user content with at least part of the user content obscured to a first extent of obfuscation (par 0066);
c) receiving, by the first computing device, first user input that provides a first message for receipt by the second user account (par 0068);
d) providing, by the first computing device and for receipt by a second computing device at which the second user account has logged into the computing system, the first message to cause the second computing device to output the first message (par 0068, 0075);
e) displaying, by the first computing device as a result of the first message having been input at the first computing device, the user content with the at least part of the user content obscured 
f) displaying, by the first computing device after the user content has been displayed with the at least part of the image obscured to the second extent of obfuscation, a second message that was input at the second computing device for receipt by the first user account, wherein the second message represents further progress of the conversation or second user decision to reveal the profile (par 0093, 0099); and
g) displaying, by the first computing device as a result of the second message having been input at the second computing device, the user content with at least part of the user content obscured to a third extent of obfuscation that is less obfuscation than the second extent of obfuscation (see par 0093, 0099).
	Per claim 15, Helled teaches that the system comprises a dating system (par 0053).
	Per claim 16, Helled teaches user content comprises an image/photo from user profile created by the second user (par 0054).
	Per claim 17, Helled teaches displaying part of second content unobscured based on progress of the conversation between first and second users (par 0086, 0093).
	Per claim 19, Helled teaches that the first user typed the first message at first computing device and the second user typed the second message at second computing device (see par 0075).
	Per claim 23, Helled teaches displaying user content to the first extent of obfuscation includes obscuring the user content by blurring the user content, and displaying user content in 
	Per claims 26-27, Helled teaches establishing a video chat session between first and second users wherein the user content comprises image/video captured by the camera of second computing device for presentation by the first computing device (see par 0094).
	Per claim 28, Helled teaches obscuring the image by covering different parts/elements of the image with other objects (e.g., icon 88), wherein displaying user content in the second extent of obfuscation comprises having less covered elements than the first extent of obfuscation, and displaying user content in the third extent of obfuscation comprises having less covered elements than the second extent of obfuscation, i.e., having less 88 icons (see par 0085-0086).
	Claims 29-31 are similar in scope as that of claim 14. 


6.	The text of those sections of Title 35, U.S.C. 103 not included in this action can be found in a prior Office action.

7.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Helled.
	Helled teaches displaying user content with at least part of user content obscured, e.g., covering the photo/face with icon 88, while other portions of the user content are left unobscured, e.g., icon 89 (see par 0083, 0085 and fig. 3B). Helled also teaches displaying user 
	Helled does not explicitly teach applying different degree of obscuring-by-blurring on certain portion of the user content such as a photo while leaving other content portion unobscured. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply any obscuring technique to specific parts of the user content because it would have enabled user to select which profile content is part of the profile revealing process and which profile content is not part of the profile revealing process (see par 0083).


Response to Amendment
8.	Applicant’s arguments filed December 21, 2021 with respect to claims 14-17, 19, 23-24 and 26-31 have been considered but are deemed moot in view of new ground of rejection set forth above.
	Applicant asserts that the amendment has overcome the double patenting rejection. Examiner disagrees.
	Providing to first computing device indication that second user has interactive with first user account indication (as disclosed in patent claims) would have obviously comprised displaying a message inputted by second user to the first user (as required in present claims).
Thus, the amended claims would not be patentably distinguishable from patent claims.

Conclusion
9.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Viet D Vu/
Primary Examiner, Art Unit 2448
1/18/22